PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pioneer Hi-Bred International, Inc. et al.
Application No. 15/512,629
Filed: March 20, 2017
For: Methods for Reproducing Plants Asexually and Compositions Thereof

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition, filed July 28, 2022, to revive the above-identified 
application under the provisions of 37 CFR 1.137(a).  

A review of the record discloses that this application was being held abandoned for a failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid, as required by the Notice Requiring inventor’s Oath or Declaration mailed October 19, 2020.  The issue fee was timely paid on December 16, 2020.  Accordingly, the application became abandoned by operation of law on December 17, 2020. A Notice of Abandonment was mailed on 
December 21, 2020.  

The record shows that a grantable petition under 37 CFR 1.137(a) was filed on July 28, 2022, the present petition is GRANTED nunc pro tunc.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Michele A. Kliem appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions